Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  They recite the same elements and one should be cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-2, 4-5, 79, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Patent No. 10,611,293).
Regarding Claim 1, Park discloses in Figures 1 and 7-9,  an autonomous headlight height adjustment and masking system, comprising: a plurality of sensors 310, 320, 330, 340, 350; a computing device (Processor 370); and a plurality of head light controls (controller 860 adjusts the intensity and beam pattern based on sensed conditions Col 25, lines 10- Col 26 line 55). 
Regarding Claim 2, Park discloses the invention of claim 1, wherein said plurality of sensors 310, 320, 330, 340, 350 detect a plurality of object information; wherein said plurality of object information includes size, speed, direction, height, relative height, position, and relative position; wherein said plurality of sensors transmit said detected plurality of object information to said computing device 370 ; wherein said computing device interprets said detected plurality of object information to determine an object type (Col 26, lines 45-55); wherein said computing device 370 determines an appropriate head light adjustment based on said plurality of object information and said determined object type; and wherein said computing device instructs said plurality of head light controls to perform said appropriate head light adjustment (Col 13, lines 50-65 and Col 14, lines 15-25). 
Regarding Claim 4, Park discloses in Figures 7-9,  the invention of claim 2, wherein said plurality of sensors comprise a stereo camera 310a (Col 12, lines 35-40). 
Regarding Claim 5, Park discloses in Figures 7-9,  the invention of claim 2, wherein said plurality of sensors comprise a ranging sensor (radar 320 or Lidar 330  or ultrasound 340  See Figure 7). 

Regarding Claim 8, Park discloses in Figure 7,  the invention of claim 7, wherein said computing device interprets said plurality of environment data to determine a road edge ((the detection processor 370 determines roadway conditions or type and lanes in vicinity of vehicle Col 14, lines 15-40). 
Regarding Claim 9, Park discloses in Figures 7-9,  the invention of claim 8, wherein said computing device 370 determines an appropriate head light adjustment based on said plurality of environment data and said determined road edge; and wherein said computing device 370 instructs said plurality of head light controls to perform said appropriate head light adjustment (Col 14, lines 20-50). 
Regarding Claim 11, Park discloses the invention of claim 2, wherein said plurality of head light controls comprise a plurality of head light aiming motors (using DMD controlling the tilt angle of the adjusting the projection angle Col 34, lines 10-15). 
Regarding Claim 14, Park discloses in Figures 7-9,  The invention of claim 2, wherein said plurality of head light controls comprise a plurality of head light beams and a plurality of beam selector switches (the brightness is controlled to at least two levels and beam distribution Col 1, lines 50-65). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Solar (U.S. Patent No. 10,331,956)
Park does not disclose said plurality of sensors310, 320, 330, 340, 350 comprise a LADAR device.
Solar discloses a LADAR for sensing objects such as lane markers to enhance target illumination (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use a LADAR for a sensor for object detection (Col 8, lines 20-25). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Morishita (U.S. Patent No. 9,372,112). 
Park does not disclose said computing device discriminates between an oncoming head light and an environment lighting based on said plurality of object information and said plurality of environment data; wherein said computing device determines an appropriate head light adjustment based on said discrimination between said oncoming head light and said environment lighting; and wherein said computing device instructs said plurality of head light controls to perform said appropriate head light adjustment.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the processor discriminate between the vehicular and environmental lighting to better detect the driving conditions. 

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ohno (U.S. Patent No. 10,464,470).
Regarding Claim 12-13, Park does not disclose said plurality of head light controls comprise a dynamic LCD or wherein said plurality of head light controls comprise a dynamic LCD and a partial head light mask. 
Ohno discloses a control for a headlight comprising an LCD masking device 58 for changing the light distribution using the pixelated modulation (Col 22, lines 5-35).
It would have been obvious to one of ordinary skill in the art to use a dynamic LCD and partial head light mask.  All the claimed elements in Park and Ohno were known in the prior art and one skilled in the art could have combined the LCD and head light mask as claimed with no change in their respective functions, and the combination would have yielded the predictable result of modulating the headlight beam by individually controlling pixels of the headlight to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	



15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Beam (U.S. Patent No. 6,144,158). 
Regarding Claim 15, Park does not disclose a command throttle; wherein said command throttle temporally limits said plurality of head light controls.
Beam discloses a manual override switch to manually deactivate the autonomous controls the headlight to manually flash high beams for instance at other drivers (Col 3, lines 25-35). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a manual throttle to manually activate a beam pattern based on immediate conditions during driving. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT J MAY/Primary Examiner, Art Unit 2875